20-1307
   Vasquez-Vasquez v. Garland
                                                                          BIA
                                                                     Ruehle, IJ
                                                              A206 361 569/570
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 23rd day of June, two thousand twenty-two.

   PRESENT:
            JON O. NEWMAN,
            JOHN M. WALKER, JR.,
            RAYMOND J. LOHIER, JR.,
                 Circuit Judges.
   _____________________________________

   SONIA DIANETH VASQUEZ-VASQUEZ,
   ELBER EDELFO VASQUEZ-VASQUEZ,
            Petitioners,

                    v.                                   20-1307
                                                         NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________


   FOR PETITIONERS:                  Jose Perez, Esq., Syracuse, NY.
FOR RESPONDENT:            Brian Boynton, Acting Assistant
                           Attorney General; Sabatino F. Leo,
                           Assistant Director; Shahrzad
                           Baghai, Trial Attorney, Office of
                           Immigration Litigation, United
                           States Department of Justice,
                           Washington, DC.

    UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

AND DECREED that this petition for review of a decision of

the Board of Immigration Appeals (“BIA”) is DENIED.

    Petitioners   Sonia   Dianeth   Vasquez-Vasquez   and   Elber

Edelfo Vasquez-Vasquez, natives and citizens of Guatemala,

seek review of a March 19, 2020, decision of the BIA affirming

a January 8, 2018, decision of an Immigration Judge (“IJ”)

denying asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).       In re Sonia Dianeth

Vasquez-Vasquez, Elber Edelfo Vasquez-Vasquez, Nos. A206 361

569/570 (B.I.A. Mar. 19, 2020), aff’g Nos. A206 361 569/570

(Immig. Ct. Buffalo Jan. 8, 2018).      We assume the parties’

familiarity with the underlying facts and procedural history.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA, reaching only the

claims exhausted before the BIA and the grounds for denying

those claims that the BIA relied on, i.e., the untimeliness

of the asylum application and the failure to sufficiently


                               2
corroborate the domestic violence claim.            See Xue Hong Yang

v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005);

see also Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,

122 (2d Cir. 2007).

      We    deny   the   petition   because   the   Petitioners     have

abandoned any challenge to the grounds on which the BIA relied

in denying relief by failing to argue those grounds in their

brief.     See Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir.

2008); Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545

n.7 (2d Cir. 2005).        Instead of challenging the reasons the

BIA gave, Petitioners argue that Sonia demonstrated that the

Guatemalan government is unable to protect domestic violence

victims.     We decline to address that issue because the agency

did not address it, and instead relied on the fact that Sonia

did not corroborate that she suffered such violence.            See Lin

Zhong, 480 F.3d at 122; see also INS v. Bagamasbad, 429 U.S.

24, 25 (1976) (“As a general rule courts and agencies are not

required to make findings on issues the decision of which is

unnecessary to the results they reach.”).

      Even   if    Petitioners   had    contested   the   corroboration

finding that the BIA made—that Sonia did not corroborate that

she   was     a    domestic   violence    victim—that     finding    was


                                    3
reasonable, given her failure to submit her medical records

(to substantiate alleged domestic violence) and Elber’s birth

certificate   (to   establish   a       relationship   to   the   alleged

abuser).    The agency did not err in concluding that Sonia’s

explanation for why she did not provide this evidence—i.e.,

that she left the birth certificate at home and was never

asked to provide medical records—failed to establish that the

evidence was unavailable.       See 8 U.S.C. § 1252(b)(4) (“No

court shall reverse a determination made by a trier of fact

with respect to the availability of corroborating evidence,

. . . unless . . . a reasonable trier of fact is compelled to

conclude that such corroborating evidence is unavailable.”);

Wei Sun v. Sessions, 883 F.3d 23, 30–31 (2d Cir. 2018)

(holding that “alien bears the ultimate burden of introducing

. . . evidence without prompting from the IJ”).

    For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe,
                                Clerk of Court




                                    4